[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-10646                ELEVENTH CIRCUIT
                                                         SEPTEMBER 22, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D. C. Docket No. 07-00351-CR-J-34-MCR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JEFFREY SCOTT ALDRIDGE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 22, 2009)

Before BIRCH, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Roland Falcon, appointed counsel for Jeffrey Scott Aldridge, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Aldridge’s conviction and sentence are AFFIRMED.




                                          2